Citation Nr: 0020905	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-11 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a right knee disability, including 
chondromalacia and mild degenerative joint disease, secondary 
to a service-connected left knee disability.

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for a lumbar spine disability, including 
degenerative joint disease, secondary to a service-connected 
left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to May 1963.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of the 
Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).  Their appeal to the Board 
was denied in a May 1999 decision, which the veteran appealed 
to the United States Court of Appeals for Federal Claims (the 
Court).  In December 1999, the veteran's representative and 
the Secretary of VA filed a Joint Motion for Partial Remand 
and to Stay Further Proceedings (the Joint Motion), asking 
the Court to dismiss the appeal of an individual 
unemployability claim that the Board had denied in the May 
1999 decision, and to remand the two increased rating claims 
listed on the first page of this remand, for additional 
development.  The Court granted the Motion in December 1999, 
and the claims folder is back at the Board.


REMAND

In the Joint Motion, it was essentially argued that the 
Board's review of both increased rating claims lacked a more 
thorough analysis of whether increased ratings were indeed 
warranted on the basis of functional loss or impairment due 
to pain, weakness, etc., under the guidelines of 38 C.F.R. 
§§ 4.40 and 4.45, and in accordance with DeLuca v. Brown, 8 
Vet. App. 202 (1995).  Additionally, with regard to the right 
knee increased rating claim, it was argued that the question 
of whether a separate rating might be warranted based on the 
provisions of 38 C.F.R. § 4.59 and Diagnostic Code 5003 of 
VA's Schedule for Rating Disabilities, needed to be 
addressed.  The Board notes that this development has yet to 
be undertaken at the RO level.

The Court has held that, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  However, the Board notes that the claims 
hereby on appeal are both based on the assignments of initial 
ratings following an initial award of service connection for 
right knee and lumbar spine disabilities.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
articulated in Francisco did not apply to the assignment of 
an initial rating for a disability following an initial award 
of service connection for that disability.  Id.  The Board 
has therefore re-characterized the issues on appeal as 
entitlement to initial disability evaluations in excess of 10 
and 20 percent for the service-connected right knee and 
lumbar spine disabilities, respectively, in order to comply 
with the recent opinion by the Court in Fenderson.

In Fenderson, the Court further held, in pertinent part, that 
the RO had never properly provided the appellant with a 
statement of the case concerning an issue, as the document 
addressing that issue "mistakenly treated a right-testicle 
claim as one for an '[i]ncreased evaluation for service[-
]connected ... residuals of surgery to right testicle' ... rather 
than as a disagreement with the original rating award, which 
is what it was."  Fenderson, at 132 (emphasis in the 
original).  The Court then indicated that "this distinction 
is not without importance in terms of VA adjudicative 
actions," and remanded the matter for the issuance of a 
statement of the case.  Id.

In Fenderson, the Court also explained that, in cases such as 
the present one, the question of whether staged ratings might 
be warranted for different periods of time must be addressed.  
See Fenderson, at 126.  This development needs to be 
undertaken at the RO level prior to the Board's review of the 
matters on appeal.

Finally, the Board notes that the veteran was last examined 
by VA in December 1995, and that it is necessary to re-
examine him not only to ascertain the current level of 
disability, but in order to clarify whether the limitation of 
motion of the veteran's lumbar spine is to be considered 
severe or moderate, as pointed out in the Joint Motion.

In view of the above, this case is remanded to the RO for the 
following additional development:

1.  The veteran should be scheduled for a 
VA medical examination of his right knee 
and lumbar spine.  He should be advised, 
in writing, of his duty to cooperate with 
VA's efforts to develop his claim, and of 
the potential consequences of a failure 
to report for a scheduled medical 
examination.

The examiner should be asked to review 
the pertinent evidence in the file, to 
include the report of the December 1995 
VA medical examination, prior to the 
examination, order, and interpret, any 
necessary studies and/or tests, examine 
the veteran, and submit a comprehensive, 
legible report of medical examination, 
containing, at a minimum, the following 
information:

A.  A statement as to whether he or 
she reviewed the claims folder prior 
to the examination.

B.  His or her opinion as to whether 
there is any degree of ankylosis in 
the veteran's right knee.

C.  His or her opinion as to whether 
there is recurrent subluxation or 
lateral instability in the  
veteran's right knee and, if there 
is such impairment, his or her 
opinion as to whether the impairment 
is considered slight, moderate, or 
severe.

D.  The current degrees of the 
veteran's right knee's ranges of 
motion (flexion and extension), 
taking into consideration any such 
impairment currently produced by 
pain, weakness, and excess 
fatigability.

E.  His or her opinion as to whether 
there is any degree of ankylosis in 
the veteran's lumbar spine.

F.  His or her opinion as to whether 
there is severe lumbosacral strain, 
with listing of the whole spine to 
the opposite side, positive 
Goldthwaite's sign, marked 
limitation of forward bending in the 
standing position, loss of lateral 
motion with osteo-arthritic changes, 
or narrowing or irregularity of 
joint space, or some of the above 
with abnormal mobility on forced 
motion.

G.  His or her opinion as to whether 
the current degree of the veteran's 
lumbar spine's range of motion is to 
be considered slight, moderate, or 
severe, taking into consideration 
any such impairment currently 
produced by pain, weakness, and 
excess fatigability.

2.  After the above development has been 
fully undertaken, and the resulting 
report of medical examination is of 
record, the RO should re-adjudicate both 
claims on appeal, making sure to consider 
the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59, the holding in DeLuca, 
and the question of the potential 
entitlement to staged ratings, as 
discussed by the Court in Fenderson.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
appealed claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




